McMurray, Presiding Judge.
This is an appeal from a burglary conviction following the denial of the defendant’s motion for new trial. Held:
Defendant’s appointed counsel filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) and Bethay v. State, 237 Ga. 625, 626 (229 SE2d 406), that is, that after a careful examination of the record and transcript counsel believes an appeal of this case to be frivolous. In accordance with the above cases counsel filed a brief raising points of law which he considered could arguably support an appeal. Additionally, counsel has served upon the defendant a copy of the motion to withdraw and the brief which counsel filed in this court. We are in agreement with counsel that none of the points raised had any merit. We have *631therefore granted the motion to withdraw. The defendant has been notified of this action and of his options by reason thereof.
Decided October 21, 1983
Silas Richardson, pro se.
Robert E. Keller, District Attorney, Clifford A. Sticher, Assistant District Attorney, for appellee.
Since the withdrawal of counsel, defendant has raised no other enumerations of error or valid ground for appeal. In compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript to determine independently if there were any meritorious errors of law. Having found none, we are satisfied that the evidence produced at trial was sufficient to authorize any rational trier of fact to reasonably have found the defendant guilty beyond a reasonable doubt of the offense of burglary. See Snell v. State, 246 Ga. 648 (272 SE2d 348); Mullis v. State, 248 Ga. 338 (1) (282 SE2d 334).

Judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.